IN THE COURT OF CRIMINAL APPEALS

OF TEXAS



NO. WR-77,138-17


IN RE SENRICK SHERN WILKERSON, Relator




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NOS. F-10-01183 AND F-10-01184
IN THE CRIMINAL DISTRICT COURT NO. 3
FROM DALLAS COUNTY


Per curiam.

O R D E R



	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court. In it, he contends that he filed one or more applications for writs of habeas
corpus in the Criminal District Court No. 3 of Dallas County, that more than 35 days have elapsed,
and that the applications have not yet been forwarded to this Court.
	In these circumstances, additional facts are needed. Respondent, the District Clerk of Dallas
County, is ordered to file a response, which may be made by submitting the records on such habeas
corpus applications, submitting copies of timely filed orders which designate issues to be
investigated (see McCree v. Hampton, 824 S.W.2d 578, 579 (Tex. Crim. App. 1992)), or stating that
Relator has not filed the applications for writs of habeas corpus in Dallas County. Should the
response include an order designating issues, proof of the date the district attorney's office was
served with the habeas application shall also be submitted with the response. This application for
leave to file a writ of mandamus shall be held in abeyance until Respondent has submitted the
appropriate response. Such response shall be submitted within 30 days of the date of this order.


Filed: February 19, 2014
Do not publish